Citation Nr: 1728471	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left knee lateral collateral laxity (left knee instability). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and October 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In January 2012, the Board denied entitlement to a disability rating in excess of 10 percent for the Veteran's left knee lateral collateral laxity.  In June 2014, after a Federal Circuit Court decision afforded the Veteran an opportunity to appeal the January 2012 denial of increase for the left knee lateral collateral laxity, the Board vacated the portion of its January 2012 decision pertaining to that issue.  The Veteran then testified in January 2015 before the undersigned Veterans Law Judge during a Board hearing held via videoconference capabilities from the RO.

In June 2015 the Board remanded the left knee instability issue to the RO for further development.  The issue was subsequently returned to the Board which, in a March 2016 decision, denied the requested increased rating in excess of 10 percent for the Veteran's service-connect left knee lateral collateral laxity.

The Veteran subsequently appealed the issue of left knee lateral collateral laxity to the Court of Appeals for Veterans Claims (Court), which issued a Joint Motion for Remand (JMR) in January 2017.  The JMR vacated the Board's March 2016 decision and remanded the left knee instability issue to the Board for further adjudication consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2016).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

In the case at hand, there is a request dated in June 2017 for a new VA examination of the Veteran's knee.  The VA examination request specifically asks the evaluating examiner to determine the current level of severity of the Veteran's left knee lateral collateral laxity.  Such an examination is relevant to the claim of entitlement to an increased rating for left knee lateral collateral laxity.  The results of the examination would also go directly to the question posed in the Court's JMR, i.e. whether the Veteran is suffering from symptoms which would be more appropriately evaluated under Diagnostic Code 5259, either as an alternative to the currently assigned code 5257, or, if possible without violating the tenet of avoiding "pyramiding," as a separate rating.  It is unclear from the documents present in the Veteran's virtual claims file if this requested examination has been completed or is still pending as the examination report is not in the claims file.  Additionally, the AOJ would need to issue an updated SSOC if and when this new VA examination is completed as it pertains to new and relevant evidence not previously considered by the AOJ, i.e. the current status of the Veteran's left knee lateral collateral laxity.  Pursuant to 38 C.F.R. § 19.31 and 19.37, the Board finds it necessary to remand these claims for readjudication and issuance of a supplemental statement of the case.  


Accordingly, the case is REMANDED for the following actions:

1.  When the Veteran's currently requested (June 2017) VA examination is completed, the pertinent reports should be uploaded into the claimant's virtual claims file.  

2.  After the VA examination has been completed, review the claims file, to include all evidence that has been added to the record since the last SSOC, and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a SSOC and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



